DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 13-19 are related to a system (i.e., a computing device), and claims 1-12 are also related to a method (i.e., a process). Accordingly, claims 1-19 are all within at least one of the four statutory categories. Regarding claim 20, the claim recites a computer program product that is directed to a non-transitory computer readable medium as described in [0014] of Applicant’s Specification and is therefore within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable 

Representative independent claim 13 includes limitations that recite at least one abstract idea. Specifically, independent claim 13 recites:

A task assignment system, comprising: 
a tasking system configured to receive a task request for the review of a set of documents containing patient medical data, the task request including a task to label the documents containing patient medical data and acceptable label values; 
a reviewer selection system configured to select one or more reviewers from a pool of reviewers to complete the task and provide one or more documents from the set of documents to each of the selected one or more reviewers for completion of the task; 
a results system configured to receive a result of the one or more tasks after completion by the selected one or more reviewers and store the result in an electronic medical record database.

The Examiner submits that the foregoing underlined limitations constitute “managing human interactions” because “receiving a task request” to review documents to label and value patient data documents, “selecting” a reviewer to complete these tasks for given documents, “providing” those documents to each of the reviewers, and then “receiving” back a result of the task after completion can be interpreted as carrying out the activity steps for managing interactions determining one or more tasks for assessing a set of documents containing medical patient data”, the determining step is included as part of the document management.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., storing) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 13, because the only difference between Claims 1 and 13 is that Claim 1 recites a method, whereas Claim 13 recites a system.  Additionally, the abstract idea for Claim 20 is identical as the abstract idea for Claim 13, because the only difference between Claims 20 and 13 is that 20 recites a computer program product, whereas Claim 13 recites a system.

Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 

Regarding the additional steps for the abstract idea in relation to claims 2-6, and 14-16, these claims recite determining the task requests, which would include classifying the documents, and also shows how the management is reliant on a reviewer’s credentials for distribution of documents Claims 9, 10, 12, and 19 recite how the documents may be distributed unevenly based on the credentials of the reviewers (for example, a manager can decide that a reviewer with more experience could be given more work), and the results of the review can be determined based on considering the credentials and reviewing the work.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A task assignment system (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), comprising: 
a tasking system configured to (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) receive a task request for the review of a set of documents containing patient medical data, the task request including a task to label the documents containing patient medical data and acceptable label values; 
a reviewer selection system configured to (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) select one or more reviewers from a pool of reviewers to complete the task and provide one or more documents from the set of documents to each of the selected one or more reviewers for completion of the task; 
a results system configured to (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) receive a result of the one or more tasks after completion by the selected one or more reviewers and store the result in an electronic medical record database (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the assignment system, tasking system, reviewer selection system, results system and “storing” the results in a medical record database, the Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea. Independent claim 1 recites the processing device with a processor and memory as well as claim 20 reciting a computer program product with processor and computer readable storage medium with instructions. (see MPEP § 2106.05(f)). Figure 2 shows how the systems as recited as stored in the main memory and [0006] of the Applicant’s 

Additionally, independent claim 20 recites “training a machine learning algorithm based on the electronic medical records storing the results”.  Regarding the limitation, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use in training a machine learning algorithm because it is merely and incidental or a token addition to the claim that does not alter or affect how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to carry out document management, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 13 and analogous independent claims 1 and 20 do not recite additional elements that integrate the judicial exceptions into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below: 

Claims 7, 8, 17 and 18 recite providing the documents and tasks to an interface of the reviewer on a user device, therefore they recite the use of computer components (the interface and user device) to carry out the abstract idea (see MPEP § 2106.05(f)). Regarding claims 11 and 12, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use in training a machine learning algorithm because it is merely and incidental or a token addition to the claim that does not alter or affect how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those 

Regarding the additional limitations of the assignment system, tasking system, reviewer selection system, results system and “storing” the results in a medical record database, the Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea. Independent claim 1 recites the processing device with a processor and memory as well as claim 20 reciting a computer program product with processor and computer readable storage medium with instructions. (see MPEP § 2106.05(f)) and (d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. Figure 2 shows how the systems as recited as stored in the main memory and [0006] of the Applicant’s Specification recite the system components as containing a processor and memory unit for the processing device, which are generic computer components.

Additionally, independent claim 20 recites “training a machine learning algorithm based on the electronic medical records storing the results”.  Regarding the limitation, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use in training a machine learning algorithm because it is merely and incidental or a token addition to the claim that does not alter or affect how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).



For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 7 and 8 are rejected under 35 USC 102(a)(1) as being unpatentable over US 2016/0048655 A1 to Maitra et al. (“Maitra”):

Regarding claim 1:
Maitra teaches a computer-implemented method for assigning assessment tasks through an assignment device comprising a processing device and a memory comprising instructions which are executed by the processor, the method comprising ([0063]- 
determining one or more tasks for assessing a set of documents containing medical patient data ([0064]- the system provides an interface for a medical reviewer to be given a documents for a medical case that can be corrected and validated. The interfaces may similarly allow a user to identify relationships between different semantic classes. [0119]- the system uses word matching to establish semantic classes for pharmacovigilance. A threshold value is established to determine if validation of this system is required. Once validation is confirmed, the system determines to give the case to a reviewer as a task for validation via the interface. ); 
selecting one or more reviewers based on the one or more tasks ([0063]- once the cases are uploaded into the system, the cases can be automatically assigned to reviewers. Reviewers can complete the review and validation tasks as described in [0064]); 
providing one or more documents from the set of documents to each of the selected one or more reviewers for completion of the one or more tasks ([0064]- documents are distributed to the reviewers to complete the review tasks); 
receiving a result of the one or more tasks after completion by the selected one or more reviewers ([0063]- the progress of the review can be tracked through completion as seen in the work manager interface.); and 
storing the result in an electronic medical record database ([0050]- the medical documents including the case safety reports that were processed by the system are stored in the medical record database ).


Maitra teaches all of the limitations of claim 1. Maitra further teaches wherein determining one or more tasks comprises receiving a task request for the set of documents containing medical patient data ([0119]- the system uses word matching to establish semantic classes for pharmacovigilance. A threshold value is established to determine if validation of this system is required. Once validation is confirmed, the system determines to give the case to a reviewer as a task for validation via the interface (this is interpreted as the computer system requesting the assistance of a reviewer).).

Regarding claim 3:
Maitra teaches all of the limitations of claim 2. Maitra further teaches wherein the task request comprises task criteria ([0119]- the system uses word matching to establish semantic classes for pharmacovigilance. A threshold value is established to determine if validation of this system is required. Once validation is confirmed, the system determines to give the case to a reviewer and a task for validation via the interface (the task criteria would include validating the model).).

Regarding claim 7:
Maitra teaches all of the limitations of claim 1. Maitra further teaches wherein providing the one or more documents comprises providing the one or more documents to a reviewer interface of a user device ([0064]- documents are provided on the user interface for review).


Maitra teaches all of the limitations of claim 7. Maitra further teaches wherein providing the one or more documents comprises providing a task to the reviewer interface of the user device ([0064]- the reviewer is given the task of person review of the documents via the interface).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 9 are rejected under 35 USC 103 for being unpatentable over US 2016/0048655 A1 to Maitra et al. (“Maitra”) in view of US 2019/0326000 A1 to Bao et al. (“Bao”)

Regarding claim 4:
Maitra teaches all of the limitations of claim 3. Maitra however does not explicitly teach:
 wherein the task criteria comprises requirements for a reviewer's credentials 
Bao However teaches that it is well known in the art of medical document management that when analyzing an individual case safety report of a patient, the system determines if a review by a subject matter expert is necessary and considers their expertise level [0039].
Therefore, it would have been obvious to one of ordinary skill in the art of document management before the effective filing date of the current invention to modify the system of Maitra to include the task criteria including requirement for a reviewer’s credentials as taught by Bao to provide better overall quality control of a document review.

Regarding claim 5:
Maitra teaches all of the limitations of claim 3. Maitra however does not explicitly teach:
wherein selecting the one or more reviewers comprises comparing reviewer credentials to the task criteria and selecting one or more reviewers having credentials satisfying the task criteria.
Bao however teaches that it is well known in the art of medical document management that when analyzing an individual case safety report of a patient, the system determines if a review by a subject matter expert is necessary and considers their expertise level [0039]. The system uses a selection engine to classify a reviewer with a task and the engine uses thresholds to determine who should be elected to be the reviewers for the document [0043].
Therefore, it would have been obvious to one of ordinary skill in the art of document management before the effective filing date of the current invention to modify the system of Maitra to include the task criteria including requirement for a reviewer’s credentials as taught by Bao to provide better overall quality control of a document review and reduce risk of error.

Regarding claim 9:
Maitra teaches all of the limitations of claim 1. Maitra however does not explicitly teach:
wherein providing the one or more documents comprises unevenly distributing the documents of the set of documents based on the credentials of the reviewers 
Bao however teaches that it is well known in the art of medical document management that the system can determine the distribution of the medical documents for review. In one example, it can be determined that the review needs to be done with a more experienced reviewer and not a beginner reviewer. Therefore, the experienced reviewer may receive one more document for review compared to a beginner, therefore creating an uneven distribution of documents [0042-0043].
Therefore, it would have been obvious to one of ordinary skill in the art of document management before the effective filing date of the current invention to modify the system of Maitra to include unevenly distributing documents as taught by Bao to ensure better distribution of documents for review to the most relevant reviewers.


Claims 6, 10-12 and 20 are rejected under 35 USC 103 as being unpatentable over US 2016/0048655 A1 to Maitra et al. (“Maitra”) in view of US 2013/0080187 A1 to Bacon et al. (“Bacon”): 

Regarding claim 6:
Maitra teaches all of the limitations of claim 2. Maitra however does not explicitly teach:
wherein the task request includes a classification or label for the set of documents containing medical patient data
Bacon however teaches that it is well known in the art of medical documentation management that a documentation specialist that is reviewing a medical document can be tasked to add a diagnosis code based on information from the document (this is interpreted as adding a classification or label to the medical patient data document) [0049].
Therefore, it would have been obvious to one of ordinary skill in the art of document management before the effective filing date of the current invention to modify the system of Maitra to include the task of classification as taught by Bacon to provide a more accurate diagnosis and classification of disease for the patient.

Regarding claim 10:
Maitra teaches all of the limitations of claim 1. Maitra however does not explicitly teach:
further comprising determining whether the result is acceptable based on the content and format of the result.  
Bacon however teaches that it was well known in the art of medical documentation management that the system can determine different outcomes for a document analysis 
Therefore, it would have been obvious to one of ordinary skill in the art of document management before the effective filing date of the current invention to modify the system of Maitra to include a determination if the review results are acceptable as taught by Bacon because it provides better documentation management to reduce errors in medical coding.

Regarding claim 11:
Maitra teaches all of the limitations of claim 1. Maitra however does not explicitly teach:
further comprising training a machine learning algorithm based on the electronic medical records storing the results.
Bacon however teaches that it was well known in the art of medical documentation management that machine learning algorithms are used to automatically review a patient’s document [0077]. Medical records are stored in the memory [0027]. Training the model is based on outcomes (1) and (2) as described in [0078] and uses a support vector machine to implement the machine learning [0079].
Therefore, it would have been obvious to one of ordinary skill in the art of document management before the effective filing date of the current invention to modify the system of Maitra to include training a machine learning model based on results as taught by Bacon to create faster and more comprehensive reviews of patient documents.

Regarding claim 12:
Maitra teaches all of the limitations of claim 11. Maitra however does not explicitly teach:
further comprising weighting the results based on the credentials of the reviewers and accounting for the weighting during the training of the machine learning algorithm.
Bacon however teaches that it was well known in the art of medical documentation management that when generating and training the machine learning models, inputs for training can consider review of the documents by either a reviewer or a physician, and the model can automatically output either of these decisions based on the previous outcomes [0079]. As described in [0078], it is undesirable and costly for a physician to review documents unless it is unavoidable (a physician would have less credentials in this case because their job is not to exclusively review documents). The machine learning would consider this information, thus this can be interpreted as weighing the outcomes (weighing the results) based on credentials of the reviewers; a physician has less credentials for reviewing a document than an actual document specialist. This information is used in the training [0079].
 Therefore, it would have been obvious to one of ordinary skill in the art of document management before the effective filing date of the current invention to modify the system of Maitra to include weighing results and using the weighing for machine learning as taught by Bacon to promote more comprehensive document review and better document management practices.

Regarding claim 20:
Maitra teaches a computer program product for assignment assessment tasks, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: determine one or more tasks for assessing a set of documents containing medical patient data ([0064]- the system provides an interface for a medical reviewer to be given a documents for a medical case that can be corrected and validated. The interfaces may similarly allow a user to identify relationships between different semantic classes. [0119]- the system uses word matching to establish semantic classes for pharmacovigilance. A threshold value is established to determine if validation of this system is required. Once validation is confirmed, the system determines to give the case to a reviewer as a task for validation via the interface.); 
select one or more reviewers based on the one or more tasks ([0063]- once the cases are uploaded into the system, the cases can be automatically assigned to reviewers. Reviewers can complete the review and validation tasks as described in [0064]); 
provide one or more documents from the set of documents to each of the selected one or more reviewers for completion of the one or more tasks ([0064]- documents are distributed to the reviewers to complete the review tasks); 
receive a result of the one or more tasks after completion by the selected one or more reviewers ([0063]- the progress of the review can be tracked through completion as seen in the work manager interface.); 
store the result in an electronic medical record database ([0050]- the medical documents including the case safety reports that were processed by the system are stored in the medical record database); and 
Maitra however does not explicitly teach:
training a machine learning algorithm based on the electronic medical records storing the results.
Bacon however teaches that it was well known in the art of medical documentation management that machine learning algorithms are used to automatically review a patient’s document [0077]. Medical records are stored in the memory [0027]. Training the model is based on outcomes (1) and (2) as described in [0078] and uses a support vector machine to implement the machine learning [0079].
Therefore, it would have been obvious to one of ordinary skill in the art of document management before the effective filing date of the current invention to modify the system of Maitra to include training a machine learning model based on results as taught by Bacon to create faster and more comprehensive reviews of patient documents.


Claims 13-19 are rejected under 35 USC as being unpatentable over US 2016/0048655 A1 to Maitra et al. (“Maitra”) in view of US 2013/0080187 A1 to Bacon et al. (“Bacon”) in further view of US 2019/0326000 A1 to Bao et al. (“Bao”):

Regarding claim 13:
Maitra teaches a task assignment system, comprising: a tasking system configured to receive a task request for the review of a set of documents containing patient medical data ([0064]- the system provides an interface for a medical reviewer to be given a documents for a medical case that can be corrected and validated. The interfaces may , 
select one or more reviewers from a pool of reviewers to complete the task and provide one or more documents from the set of documents to each of the selected one or more reviewers for completion of the task ([0063]- once the cases are uploaded into the system, the cases can be automatically assigned to reviewers. Reviewers can complete the review and validation tasks as described in [0064]. [0064]- documents are distributed to the reviewers to complete the review tasks); 
a results system configured to receive a result of the one or more tasks after completion by the selected one or more reviewers and store the result in an electronic medical record database ([0063]- the progress of the review can be tracked through completion as seen in the work manager interface. [0050]- the medical documents including the case safety reports that were processed by the system are stored in the medical record database).
Maitra however does not explicitly teach:
the task request including a task to label the documents containing patient medical data and acceptable label values; 
a reviewer selection system configured to [select one or more reviewers…]
Bacon however teaches that it is well known in the art of medical documentation management that a documentation specialist that is reviewing a medical document can be 
Therefore, it would have been obvious to one of ordinary skill in the art of document management before the effective filing date of the current invention to modify the system of Maitra to include the task of classification and label valuing as taught by Bacon to provide a more accurate diagnosis and classification of disease for the patient.
Bao however additionally teaches that it is well known in the art of medical document management that when analyzing an individual case safety report of a patient, the system determines if a review by a subject matter expert is necessary and considers their expertise level [0039] This is done by part of the system described as the “selection engine” to do a statistical analysis of who the documents should be distributed to [0042].
Therefore, it would have been obvious to one of ordinary skill in the art of document management before the effective filing date of the current invention to modify the system of Maitra/Bacon to include the selection engine system as taught by Bao to provide better overall quality control of a document review.

Regarding claim 14:
Maitra/Bacon/Bao teaches all of the limitations of claim 13. Maitra further teaches wherein the task request comprises task criteria ([0119]- the system uses word matching to establish semantic classes for pharmacovigilance. A threshold value is established to determine if validation of this system is required. Once validation is confirmed, the system 

Regarding claim 15:
Maitra/Bacon/Bao teaches all of the limitations of claim 14. Maitra does not explicitly teach:
wherein the task criteria comprises requirements for a reviewer's credentials.
Bao However teaches that it is well known in the art of medical document management that when analyzing an individual case safety report of a patient, the system determines if a review by a subject matter expert is necessary and considers their expertise level [0039].
Therefore, it would have been obvious to one of ordinary skill in the art of document management before the effective filing date of the current invention to modify the system of Maitra/Bacon/Bao to include the task criteria including requirement for a reviewer’s credentials as taught by Bao to provide better overall quality control of a document review.

Regarding claim 16:
Maitra/Bacon/Bao teaches all of the limitations of claim 14. Maitra does not explicitly teach:
wherein selecting the one or more reviewers comprises comparing reviewer credentials to the task criteria and selecting one or more reviewers having credentials satisfying the task criteria.
Bao however teaches that it is well known in the art of medical document management that when analyzing an individual case safety report of a patient, the system determines if a 
Therefore, it would have been obvious to one of ordinary skill in the art of document management before the effective filing date of the current invention to modify the system of Maitra/Bacon/Bao to include the task criteria including requirement for a reviewer’s credentials as taught by Bao to provide better overall quality control of a document review and reduce risk of error.

Regarding claim 17:
Maitra/Bacon/Bao teaches all of the limitations of claim 13. Maitra further teaches wherein providing the one or more documents comprises providing the one or more documents to a reviewer interface of a user device ([0064]- documents are provided on the user interface for review).

Regarding claim 18:
Maitra/Bacon/Bao teaches all of the limitations of claim 17. Maitra further teaches wherein providing the one or more documents comprises providing a task to the reviewer interface of the user device ([0064]- documents and tasks are provided on the user interface for review).

Regarding claim 19:
Maitra/Bacon/Bao teaches all of the limitations of claim 13. Maitra does not explicitly teach:
wherein providing the one or more documents comprises unevenly distributing the documents of the set of documents based on the credentials of the reviewers.
Bao however teaches that it is well known in the art of medical document management that the system can determine the distribution of the medical documents for review. In one example, it can be determined that the review needs to be done with a more experienced reviewer and not a beginner reviewer. Therefore, the experienced reviewer may receive one more document for review compared to a beginner, therefore creating an uneven distribution of documents [0042-0043].
Therefore, it would have been obvious to one of ordinary skill in the art of document management before the effective filing date of the current invention to modify the system of Maitra/Bacon/Bao to include unevenly distributing documents as taught by Bao to ensure better distribution of documents for review to the most relevant reviewers.







Conclusion
The following sources have been considered as relevant but have not been used in the above rejections:
US 2018/0060512 A1 to Sorenson et al.- pertains to pear reviewing and machine learning for reviewing documents
US 20200334566 A1 to Vianu et al.- automatic computer review of medical documents to detect errors of diagnostic reporting

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686